DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      FREDERICK R. INGRAM,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-316

                             [August 5, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Ginger Lerner-Wren, Judge; L.T. Case No.
18010942MU10A and 19-000034AC10A.

  Gordon Weekes, Public Defender, and Sarah W. Sandler, Assistant
Public Defender, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.